  Case 2:19-cv-00087-SJO Document 19 Filed 03/26/21 Page 1 of 2 Page ID #:259
UNITED STATES DISTRICT COURT
 CENTRAL DISTRICT OF CALIFORNIA                                                                          NEOpOST                  FiRsr-c~a.
       OFFICE OF THE CLERK                                                                               03/02/2Q21
255 EAST TEMPLE STREET, ROOM 180                                                                                •~ ~        $001.
  LOS ANGELES, CALIFORNIA 90012
                                                                                                          ~ {~~~~   •~             ZIP 90(
                                                                                                                       {'       041M1146
          OFFICIAL BUSINESS




  Shay Paniry, Reg. No.: 65246-112
  USP Thomson
  U.S. Penitentiary                                                                                        ~.
 R T-S            61'2~$~=RFS-1N                            U.i/1L/Ll
                                                                                                                    /~             ,J
                  RETURN
                  UNABLE
                  UNABLE
                                 TO
                                 TO
                                 TO
                                         SENDER
                                         FORWARD
                                         FORWARD
                                                                               R
                                                                               ~,                            S~
                  RETURN         TO      SENDER                                C
                                                                               a                                      ~✓
                                                                                                                    ~~
   I II~~II~I~I~I~II~~III~~IIIIII~~II~I~~~III~~III~~III~~III~I~II~I~Iill~l~l


                                                                                      /
                                                                                      '                                     _
                                                                                    /
                                                                                    ,
                                                                                                 A~$p~o~~~Nd~~ta
                                                                                                        c r5                      '~a
                                                                                             t0$en~'n~~,
           /`                   n                                                     Return             ,Fr
             :m                                                                      ~N
                                                                                      ~  ~~Mra~''- -~ :,yid~
                                                                                                   Ad t      fP
                                                                                                              ~ on File
                                  c                                                       vad,N°                                     .;,
                                                                                     ~°       ~ Forwar
                                                                                                              nmate ~
                 a
                          i
                                    `~
                                     i
                                                                                      Np   packa9e ~
                                                                                                        -
                                                                                      i

                     Q     f~                                       FILE
                                                                             COURT
                            N                            CLERK, U.S. DIST CT
                  dT

                  ,~,~~                                          X 262021
                      <~ .
                      __
                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                               DEPUTY
                                                        BY    ~~




                                 •                                             1

               Ma►~ .                                         C'h ~Y~                        ~C SCh C C
Case 2:19-cv-00087-SJO Document 19 Filed 03/26/21 Page 2 of 2 Page ID #:260


 MIME-Version:l.0 From:cacd_ecfinail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
 Message-Id:<31153557@cacd.uscourts.gov>Subject:Activity in Case 2:19-cv-00087-SJO Shay Paniry
 v. United States of America Notice of Attorney Appearance or Reassignment for the USA
 Content-Type: texdhtml

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS***Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer.PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However,if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                 UNITED STATES DISTRICT COURT

                             CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 12/30/2020 at 3:04 PM PST and filed on 12/30/2020

  Case Name:                Shay Paniry v. United States of America

  Case Number:              2:19-cv-00087-SJO

  Filer:                    United States of America

  WARNING: CASE CLOSED on 09/16/2019
  Document Number:          18


Docket Text:
NOTICE OF REASSIGNMENT of Assistant United States Attorney on behalf of plaintiff
United States of America. Assistant United States Attorney Matthew J Jacobs terminated.(rrey)

2:19-cv-00087-SJO Notice has been electronically mailed to:
Matthew J Jacobs matthew.jacobs@usdoj.gov, USACAC.Civil@usdoj.gov
Robyn Kali Bacon robyn.bacon@mto.com, CaseView.ECF@usdoj.gov
2:19-cv-00087-SJO Notice has been delivered by First Class U.S. Mail or by other means BY
THE FILER to
Shay Paniry
65246-112
USP-Coleman 1
PO Box 1033
Coleman, FI.33521

The following documents)are associated with this transaction:


                        A

                   ~'

                r
                '
